Cobb, J.
1. When in the trial of a murder case there was no evidence whatever that the accused on trial had entered into a conspiracy to kill the deceased, and the only possible theory upon which a verdict of conviction could stand was that the accused, with others, had entered into such a conspiracy, a verdict finding the accused guilty was unauthorized and should have been set aside.
2. The present case is controlled by the proposition stated in the preceding note, and the court erred in refusing to grant a new trial.

Judgment reversed.


All the Justices concurring.